{¶ 26} I concur in the majority's analysis and disposition of appellant's third, fourth and fifth assignments of error.
 {¶ 27} As to appellant's first and second assignments of error, while I concur in the ultimate result reached by the majority, I find appellant satisfied App. R. 9(A) by transcribing that portion of the videotape necessary for resolution of these two assignments. See pp. 5-6 of Appellant's Brief. I find appellant's counsel's signature on the brief sufficient to certify its accuracy. By analogy see Civ. R. 11.
For the reasons stated in our accompanying Memorandum-Opinion on file, the judgment of the Municipal Court of Delaware County, Ohio, is affirmed. Costs assessed to Appellant.